Citation Nr: 1129855	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss since April 28, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from July 1971 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By way of the June 2005 decision, the RO denied the Veteran a compensable rating for bilateral hearing loss.   

In September 2010 the Board denied the Veteran a compensable rating for bilateral hearing loss prior to April 28, 2005, and remanded the issue of a compensable rating for bilateral hearing loss since April 28, 2005, to the RO for further development.  The Board specifically remanded for the Veteran to be afforded a VA audiology examination; the Veteran was afforded a VA examination in March 2011.  Therefore, the Board finds that all requested development has been completed.  As the requested development has been completed for the issue on appeal, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The service-connected left ear hearing loss disability currently is shown to be manifested at a level II hearing acuity and the service-connected right ear hearing loss currently is currently shown to be measured at an acuity level of I.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII and Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in September 2005.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the October 2006 Statement of the Case (SOC) and a June 2008 letter .  Dingess also held that VA notice must include information regarding the effective date that may be assigned and this was done in a May 2006 letter and the June 2008 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in March 2011.  The Board finds that this examination is adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

More importantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that there exists any additional outstanding evidence that is necessary for a fair adjudication of the claims herein decided that has not been obtained.  The Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  
II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


By way of the June 2005 rating decision, the RO continued the noncompensable rating for the Veteran's bilateral hearing loss.  The Veteran's hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100 since September 1, 1992.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable rating for his bilateral hearing loss. 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are than charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  

Effective on June 10, 1999, there are two provisions for evaluating veterans with exceptional patterns of hearing impairment that cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  These provisions apply when the puretone threshold at each of the four specified frequencies is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

As noted, the Veteran's hearing loss does not fit either of these situations, so his hearing loss is calculated under Tables VI and VII.  In March 2011, the most recent VA audiological evaluation of record, the Veteran's audiometer scores was as follows:  





HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
N/A
20
40
60
70
47.5
RIGHT
N/A
15
15
50
60
35

The speech recognition score for the left ear was 88 percent and the right ear was 94 percent.  The examiner's impression was that the Veteran had mild to severe hearing loss at 2000 Hertz and above in the left ear and he had moderate to moderately severe sensorineural hearing loss at 3000 Hertz and above in the right ear.  Speech reception thresholds were in agreement with pure tones bilaterally and word recognition scores were excellent in the right ear and good in the left ear.  

Applying the determinations of the March 2011 examination to Table VI, the Veteran's left ear (puretone average 48 and speech discrimination 88 percent) is a Level II hearing loss and the Veteran's right ear (puretone average 35 and speech discrimination 94 percent) is a Level I hearing loss.  When a Level II and Level I hearing loss is charted in Table VII, the result is a zero percent (noncompensable) rating.  Therefore, the Board accordingly finds that a compensable rating for his service-connected bilateral hearing loss is not assignable.  

The Board has considered whether an extraschedular rating could be employed in this instance.  In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected bilateral hearing loss.  At the Veteran's March 2011 VA examination it was noted that the Veteran did have loss of word discrimination ability, especially in the presence of noise, groups of people, and reverberant environments.  It was noted that this could cause difficulty in interpersonal relationships at home and work and the misunderstanding of directions and instructions from coworkers and supervisors.  However, the Board finds that there is no indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities).  Therefore, the Board finds that an extraschedular rating is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss since when his Level II and Level I hearing loss is charted in Table VII, the result is a zero percent. Therefore, a compensable rating for bilateral hearing loss is not warranted.   


ORDER

Since April 28, 2005, a compensable rating for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


